Citation Nr: 1102915	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-28 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to the Veteran's service-connected type 
II diabetes mellitus and herbicide exposure in service.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected type II 
diabetes mellitus and herbicide exposure in service.

4.  Entitlement to increased evaluations for posttraumatic stress 
disorder (PTSD), initially evaluated as 30 percent disabling 
beginning on September 30, 2004 and as 50 percent disabling 
beginning on October 5, 2006.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia in September 2004, October 2006, and June 2007.  The 
Board remanded this case in October 2008.  The Board has since 
received additional evidence, for which the Veteran submitted a 
waiver of RO review in November 2010.  38 C.F.R. § 20.1304(c) 
(2010).

The issues of entitlement to service connection for hypertension 
and increased ratings for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  For reasons 
described below, the Board also finds that the issue of 
entitlement to TDIU is part of this appeal and must be addressed 
upon remand.



FINDINGS OF FACT

1.  The Veteran's claimed bilateral hearing loss has not been 
shown have been manifest in service or within a year thereafter 
and has not otherwise been shown to be etiologically related to 
service.

2.  The evidence of record supports a causal link between the 
Veteran's claimed peripheral neuropathy and his service-connected 
type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's type II diabetes mellitus caused his peripheral 
neuropathy.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological diseases as sensorineural hearing loss and 
peripheral neuropathy, may be presumed to have been incurred 
during service if manifested to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

B.  Bilateral hearing loss

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's service treatment records include an entrance 
audiogram from July 1965.  This is presumed to be in ASA units, 
but even with conversion to ISO (ANSI) units, there were no pure 
tone thresholds between 500 and 4000 Hertz above 25 decibels in 
either ear.  The separation examination audiogram from August 
1968, at which time ISO (ANSI) units were utilized, revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
5
LEFT
5
15
30
20
20
While it is not clear whether VA-compliant testing procedures 
were utilized, audiological records from the Veteran's employer 
indicate bilateral hearing of "20/15" in October 1979 and 
suggest elevated pure tone thresholds in the left ear beginning 
in September 1984 and in the right ear beginning in February 
1990.  These records do not suggest a causal link between hearing 
loss and the Veteran's active service period.

A private audiological record from March 2007 indicates a history 
of "military noise exposure," but the examiner offered no 
opinion as to the cause of the current bilateral hearing loss.  

In April 2007, the Veteran underwent an audiological examination 
for VA compensation purposes at a private facility.  The examiner 
reviewed the claims file, noting that the Veteran was a radar 
operator in service and also experienced noise from firing 
mortars and machine guns, throwing grenades, and loading and 
unloading planes with engines running with no hearing protection.  
Following service, the Veteran worked in a "not usually noisy" 
environment with telephone maintenance and was a deer hunter with 
use of hearing protection.  All pure tone thresholds between 500 
and 4000 hertz bilaterally were at or above 30 decibels, and 
Maryland CNC scores were 96 percent in the right ear and 92 
percent in the left ear.  In rendering a diagnosis, the examiner 
noted that the Veteran's hearing was normal at separation and 
that he reported multiple sources of noise exposure during 
service.  Because the Veteran's hearing was normal bilaterally at 
separation, the hearing loss was "not at least as likely as 
not" caused by military noise.

In a July 2010 record, the Veteran was noted to have a mild to 
moderate sensorineural hearing loss peaking at 2000 Hertz in a 
cookie bite fashion in both ears and was described as apparently 
having "significant noise exposure while serving in the Vietnam 
war."  While the examiner recommended that the Veteran be 
evaluated for noise-induced hearing loss, he did not provide an 
etiology opinion.

To date, while several examiners have noted noise exposure in 
service, the only evidence of record directly supporting the 
Veteran's contention of hearing loss due to service is his own 
lay opinion.  During his July 2008 hearing, he asserted that this 
disability had worsened since service.  Also, in his August 2007 
Notice of Disagreement, he questioned how service connection 
could have been granted for tinnitus (following a positive nexus 
opinion from the April 2007 examiner) but denied for hearing 
loss.  In this regard, the Board finds no basis to question the 
Veteran's credibility as to his observations regarding hearing 
loss, and he is certainly competent to say that he has noticed a 
decrease in hearing acuity since service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  

At the same time, service connection for hearing loss requires 
that the threshold standards of 38 C.F.R. § 3.385 be met before 
service connection can be granted, and the Veteran has not been 
shown to have the training or credentials in audiology or any 
other field of medicine needed to ascertain whether those 
thresholds had been met in service or within one year thereafter.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (a 
veteran is not competent to provide evidence as to complex 
medical questions); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board thus finds that 
the Veteran's opinion, to the extent that it represents competent 
evidence, is of markedly less probative value than that of the 
April 2007 examiner, particularly as the examiner's opinion is 
consistent with the lengthy period of time, more than 10 years, 
between separation from service and initial job-related findings 
of hearing loss.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in the 
analysis of a service connection claim).  The same holds true for 
the opinion of the Veteran's spouse, indicated in a November 2008 
lay statement.  Finally, the Board notes that tinnitus, for which 
service connection has been granted, is a disability with 
entirely different manifestations, and there exists no factual 
predicate or applicable case law that necessarily calls into 
question the different opinions of the April 2007 VA examiner.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (addressing recurrent 
tinnitus).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

C.  Peripheral neuropathy

The Veteran has asserted two further theories of causation for 
his claim for service connection for peripheral neuropathy.

First, he has asserted that his peripheral neuropathy is 
secondary to his service-connected type II diabetes mellitus.  
Disability which is proximately due to, or results from, another 
disease or injury for which service connection has been granted 
shall be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

Second, the Veteran has indicated that his peripheral neuropathy 
is due to exposure to Agent Orange in Vietnam.  VA regulations 
also provide that a veteran who had active military, naval, or 
air service in the Republic of Vietnam during the Vietnam Era 
(beginning on January 9, 1962 and ending on May 7, 1975) shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the diseases 
listed in 38 C.F.R. § 3.309(e), including acute and subacute 
peripheral neuropathy that is manifest to a degree of 10 percent 
or more within a year of the last date of the in-service 
exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran was not treated for peripheral 
neuropathy during service or within one year thereafter.  His 
earliest treatment for lower extremity symptoms of burning and 
tingling in the soles of both feet, at a VA facility, dates from 
June 2004, more than three decades following service in Vietnam.  
Moreover, he has presented no lay contentions or medical evidence 
otherwise linking the claimed disability to service directly, 
outside of the Agent Orange theory.  Accordingly, service 
connection is not warranted under 38 C.F.R. §§ 3.303, 3.307, or 
3.309, and the question thus becomes whether there is a basis for 
service connection under 38 C.F.R. § 3.310.

As to the secondary service connection issue, there are 
conflicting medical opinions.  A July 2006 VA examination report 
indicates that the Veteran first reported peripheral neuropathy 
symptoms in 1996.  Following an electrodiagnostic study, the 
examiner rendered a diagnosis of peripheral neuropathy of the 
upper and lower extremities that was likely idiopathic in nature, 
with symptoms present "15 years" prior to the diagnosis of type 
II diabetes mellitus in October 2004.  The examiner also noted 
that the Veteran's fasting glucose levels were almost always 
normal, and it was unlikely that there was any aggravation of the 
underlying disease from the service-connected diabetes at the 
present time because elevated glucose levels over time were the 
cause of diabetic peripheral neuropathy.  The examiner further 
provided a similar second opinion, this time noting that the 
peripheral neuropathy symptoms were present "10-15 years prior" 
to the diagnosis of type II diabetes mellitus.  In this opinion, 
the examiner also stated that, without glucose elevations above 
the normal range for long periods of time, there was no injury to 
the blood vessels and, therefore, no injury to the peripheral 
nerves.

The VA examiner's opinion conflicts with several opinions 
beginning in September 2005 from Melin Moses, M.D., who noted in 
an April 2006 statement that he had treated the Veteran for high 
blood pressure, hypercholesterolemia, and neuropathic pain.  In 
the same statement, Dr. Moses cited to EMG studies showing mild 
bilateral sural neuropathies that were consistent with the 
location of his pain.  He stated, "As one of the causes of sural 
neuropathy is diabetes and the patient had no other causes of 
sural neuropathy, it was thought that the sural neuropathy had 
been diagnosed prior to his diagnosis of diabetes; however, the 
cause was thought to be secondary to the diabetes." Dr. Moses 
further noted that the Veteran's studies were consistent with 
diabetes-induced sural neuropathy.  In July 2008, Dr. Moses 
reiterated that the Veteran had chronic pain "from his sural 
neuropathy secondary to his diabetes" and noted that the 
diabetes was "still being aggressively treated."  In an August 
2008 statement, Dr. Moses further noted that "[t]he neuropathy 
is a direct result of diabetes damage from microvascular damage 
to the sural nerve (easily verified by any medical text)."

In comparing the opinions of Dr. Moses with that of the September 
2006 VA examiner, the Board notes that the VA examiner who 
provided the September 2006 opinion confirmed reviewing private 
and VA medical records, whereas Dr. Moses had apparently treated 
the Veteran for a number of years (the claims file contains 
records dating back to 2000).  As such, the Board finds that both 
opinions are based upon a reliable medical history.  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Both doctors cited to detailed, if conflicting, medical theories 
as to the causal role of diabetes with neuropathy.  

Despite the conclusion that the September 2006 VA opinion was 
based upon a reliable medical history, the Board is concerned 
about part of the factual predicate upon which this opinion was 
based.  The report of the September 2006 VA examination records 
that the Veteran first noted symptoms of peripheral neuropathy in 
1996 "or so," and that the Veteran's feet and hands had 
symptoms "about 10-15 years prior to his retirement ... in 2001" 
but that the Veteran did not start any treatment until 2003.  The 
VA doctor cited to a 10 to 15 year period during which peripheral 
neuropathy existed and based his conclusions largely on the 
finding that the peripheral neuropathy had existed well before 
the onset of type II diabetes mellitus.  The Veteran's recounting 
of symptoms for 10 or 15 years at the VA examination must have 
been mistaken, however, as a review of the claims file indicates 
no complaints of neuropathy-related symptoms until June 2004.  
Moreover, an October 2004 report from the Greenbrier Clinic in 
West Sulphur Springs, West Virginia, indicates that the Veteran 
had "glucose intolerance," with diabetes noted less than a year 
later in Dr. Moses's September 2005 statement.  These facts 
suggest that the VA doctor's opinion was, in part at least, based 
upon a factual inaccuracy - the 10 to 15 year history of symptoms 
of neuropathy in the hands and feet reported by the Veteran.  
They also reflect that the two disabilities - type II diabetes 
mellitus and peripheral neuropathy - were diagnosed close enough 
in time that a direct causal connection is plausible.  The Board 
further notes that the VA examiner suggested in 2006 that the 
type II diabetes mellitus had not resulted in extensive glucose 
elevation; but Dr. Moses's July 2008 statement that the diabetes 
was being "aggressively treated" strongly suggests a subsequent 
and pronounced worsening of that disease, increasing the 
probability of secondary complications, albeit perhaps later than 
2006.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Moreover, while the Board has no 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor, the fact that a veteran has 
received regular treatment from a physician or other doctor is 
certainly a consideration in determining the credibility of that 
doctor's opinions and conclusions.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-
3 (1993).  Given the problems with the September 2006 VA opinion 
due to the history given to that examiner by the Veteran, and the 
facial plausibility of a relationship between the Veteran's 
diabetes and neuropathy, the Board is compelled to find Dr. 
Moses's opinions to be of greater probative value.  

As such, the Board finds that it is more likely than not that the 
Veteran's type II diabetes mellitus caused his claimed peripheral 
neuropathy.  The claim for service connection for peripheral 
neuropathy is thus granted in full.  38 C.F.R. § 3.310.



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in letters issued in July 
and December of 2004 and April 2007.  In the April 2007 letter, 
the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
During the July 2008 video conference hearing, the Veteran was 
asked to provide information as to the elements needed to support 
his claims (i.e., the diagnoses and etiology of his claimed 
bilateral hearing loss and peripheral neuropathy), and he was 
questioned as well about whether there existed additional 
relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  This case has since been readjudicated in a May 2010 
Supplemental Statement of the Case.  Overall, this course of 
action ensures that there has been no prejudice to the Veteran.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran has been afforded VA examinations addressing and the 
nature and etiology of his claimed bilateral hearing loss and 
peripheral neuropathy.   See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

As noted above, this case was remanded in October 2008 for action 
pertinent to the claims decided in this decision, including 
obtaining Vet Center records, Social Security Administration 
records, and private audiological examination reports.  All of 
this action was accomplished on remand.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for peripheral neuropathy, as 
secondary to the Veteran's service-connected type II diabetes 
mellitus, is granted.


REMAND

In October 2008, the Board remanded the issue of entitlement to 
service connection for hypertension in light of an August 2008 
statement from Dr. Moses.  In this statement, Dr. Moses indicated 
that the Veteran's "diabetes does worsen hypertension by 
vascular damage and hardening of arteries."  Accordingly, the 
Board requested that the Veteran be afforded a VA examination to 
determine whether it was at least as likely as not that 
hypertension was etiologically related to service, or was caused 
or aggravated by type II diabetes mellitus.

In the report of a March 2010 VA examination, and a May 2010 
addendum, the examiner addressed the direct service connection 
causation question and noted that hypertension was not "caused 
by or a result of" type II diabetes mellitus.  The examiner, 
however, never addressed whether type II diabetes mellitus 
aggravated hypertension.  Also of concern to the Board is that, 
while the examiner confirmed reviewing the claims file, he noted 
in another part of the examination report that private medical 
records were not reviewed in providing a medical opinion.  In 
light of Dr. Moses's statement, it is essential that the 
unaddressed portion of the Board's remand inquiry be addressed.  
See Stegall v. West, supra.

As to the claim for increased evaluations for PTSD, the AMC 
complied with the October 2008 remand insofar as records from the 
Huntington Vet Center, dated through December 2008, were 
obtained.  However, during his March 2010 VA psychiatric 
examination, the Veteran confirmed continuing individual 
counseling at the Huntington Vet Center every month to six weeks, 
and no follow-up attempts have been made to obtain updated 
records of such counseling.  Such records certainly could include 
relevant information and must be obtained, pursuant to 38 C.F.R. 
§ 3.159(c)(2).

Finally, a request for a TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2010).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  In the 
present case, the Veteran's VA examination reports, especially 
the report from October 2006, raise the question of whether PTSD 
prevents the Veteran from securing or following a substantially 
gainful occupation.  As such, a claim for TDIU must be considered 
as part of this appeal.  Id.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for TDIU on appeal.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

2.  All records of counseling and other 
treatment from the Huntington Vet Center, 
dated since December 2008, should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The Veteran's claims file should then 
be furnished to the VA examiner who 
conducted the March 2010 VA hypertension 
examination (or a similarly qualified 
individual, if the examiner is not 
available) to address the question of 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the Veteran's type II diabetes 
mellitus caused a permanent worsening of 
the Veteran's existing hypertension 
(i.e., aggravation).  This opinion should 
address the August 2008 statement of Dr. 
Moses and must be supported by a complete 
rationale.

4.  Then, the claims for service connection 
for hypertension, to include as secondary 
to the Veteran's service-connected type II 
diabetes mellitus and herbicide exposure in 
service; increased evaluations for PTSD; 
and TDIU must be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable, the 
Veteran and his representative must be 
issued a Supplemental Statement of the Case 
and given a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


